COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     In re John William Palmer

Appellate case number:   01-20-00734-CV

Trial court case number: 1584989

Trial court:             183rd District Court of Harris County

       Relator, John William Palmer, has filed a motion for rehearing. It is ordered that the
motion for rehearing is denied.

Judge’s signature: ___________/s/ Russell Lloyd________________
                              Acting for the Court

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.

Date: December 15, 2020